DETAILED ACTION
This action is responsive to the communication filed on 04/26/21.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leddy et al (US Pub. No. 20210250320 herein after “Leddy”).


As per claim 1, and similarly claims 8 and 16, Leddy discloses a computing system for detecting and mitigating message-based attacks includes: 
a transceiver; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors (Leddy, para[0054] a processor…configured to execute instructions stored on and/or provided by a memory), cause the computing system to:
receive, via a computer network, a first electronic message (Leddy, para[0062] messages are obtained);
determine a personal message feature corresponding to the first electronic message (Leddy, para[0062] parsing incoming message and extracting components/features/elements from the message);
train a machine learning model to classify a message intent by analyzing the first electronic message and the personal message feature (Leddy, para[0064, 0121,0136] messages…can also be used to perform training/updating; training module is configured to use machine learning techniques to perform training…obtained messages/communications can be used as training/test data upon which authored rules are trained and refined);
receive, via a computer network, a second electronic message (Leddy, para[0062] messages are obtained); and
determine an indication of fraud by analyzing the second electronic message using the machine learning model trained using personal message features to determine an intent of the second electronic message analyzing a domain name isolated from the second electronic message to determine a domain name trust output (Leddy, para[0063-0066,0332] parsing incoming messages and extracting components/features/elements…to detect generic fraud-related threats; multiple filters…to detect deceptive…domain names; trust filter assigns a trust score; whitelist/blacklist filter).	

As per claim 2, and similarly claim 12, Leddy discloses the computing system of claim 1, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: cause one or more mitigation actions to occur by analyzing the second message using a set of one or more mitigation rules (Leddy, para[1851,1871] security determination rule).

As per claim 3, and similarly claim 13, Leddy discloses the computing system of claim 2, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: generate, based on executing the set of rules, a notification (Leddy, para[0352,1023]).

As per claim 4, and similarly claim 14, Leddy discloses the computing system of claim 2, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: inject, based on executing the set of rules, information into the second message (Leddy, para[0669-0670]).

As per claim 5, and similarly claim 15, Leddy discloses the computing system of claim 2, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: store, based on executing the set of rules, identifying information in the second message in a blacklist database (Leddy, para[0603-0609,0820]).

As per claim 6. Leddy discloses the computing system of claim 1, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: train the machine learning model to perform a logistic regression (Leddy, para[1662-1663]).

As per claim 7, Leddy disclose the computing system of claim 1, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: normalize the first electronic message using a text normalization procedure (Leddy, para[0154,0158-0160]).

As per claim 9, Leddy discloses the method of claim 8, wherein analyzing the domain name isolated from the message to determine the domain name trust output includes querying one or both of (a) a public WHOIS server, and (b) a private WHOIS server (Leddy, para[0219])( see also Smith 20160191548 or Muddu 9516053).

As per claim 10, Leddy discloses the method of claim 8, wherein analyzing the domain name isolated from the message to determine the domain name trust output includes determining whether the domain name isolated from the message is a known value (Leddy, para[0219,0333]).

As per claim 11, Leddy discloses the method of claim 8, wherein analyzing the domain name isolated from the message to generate the domain name trust output includes determining a weighted score corresponding to a net domain name trust output (Leddy, para[0152-0172]).

As per claim 17, Leddy discloses the method of claim 16, wherein the electronic message is an email (Leddy, para[0062]).

As per claim 18, Leddy discloses the method of claim 16, wherein training the machine learning model to classify the message intent by analyzing the electronic message the personal message feature includes training the machine learning model to perform a logistic regression (Leddy, para[1662-1663]).

As per claim 19, Leddy discloses the method of claim 16, wherein training the machine learning model to classify the message intent by analyzing the electronic message the personal message feature includes normalizing the electronic message using a text normalization procedure (Leddy, para[0154,0241]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leddy and further in view of Bruckhaus et al (US Pat. No. 8417715 herein after “Bruckhaus”).

As per claim 20, Leddy does not disclose, however, Bruckhaus discloses the method of claim 16, wherein training the machine learning model to classify the message intent by analyzing the electronic message the personal message feature includes performing a grid search to determine one of a plurality of models that best fits the electronic message and the personal message feature (Bruckhaus, col 10 line 10-22).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate Bruckhaus’ teaching of a Platform Independent Plug-In Method and System for Data Mining and Analytics into Leddy’s teaching of a Scam Evaluation System because one of the ordinary skill in the art would have been motivated to identify the best model for performing the task. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448